Appeal from *599a judgment of the County Court of Warren County (Moynihan, Jr., J.), rendered October 16, 1991, convicting defendant upon his plea of guilty of the crimes of criminal possession of stolen property in the fourth degree (two counts), reckless endangerment in the second degree (two counts), criminal mischief in the second degree, burglary in the third degree (two counts), burglary in the second degree and burglary in the first degree.
Defendant pleaded guilty to a number of theft-related offenses in satisfaction of three indictments charging him with 19 different crimes. He was sentenced as a second felony offender to concurrent prison terms of 2 to 4 years for each count of criminal possession of stolen property in the fourth degree, one year for each count of reckless endangerment in the second degree, 2 to 4 years for criminal mischief in the second degree, 31/a to 7 years for each count of burglary in the third degree, 71h to 15 years for burglary in the second degree and 10 to 20 years for burglary in the first degree. Given the pervasiveness of defendant’s activities and his extensive criminal record, we do not find that the sentence imposed was harsh or excessive.
Cardona, P. J., White, Casey, Peters and Spain, JJ., concur. Ordered that the judgment is affirmed.